Opinion issued May 16, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00200-CV
____________

WYMAN FRALEY AND BOB FRALEY, BOTH INDIVIDUALLY AND AS HEIRS
AT LAW OF THE ESTATE OF JACK E. FRALEY, DECEASED,  Appellants

V.

PAUL J. TANNOS AND VICTORIA D. TANNOS,  Appellees



On Appeal from the 56th District Court
Galveston County, Texas
Trial Court Cause No. 2001-CV0534



O P I N I O N
 Appellants have filed a motion to dismiss their appeal.  More than 10 days has
expired since the motion was filed, and no objection has been filed.  No opinion has
been issued in the case.  Accordingly, the motion is granted, and the appeal is
dismissed.  Tex. R. App. P. 42.1(a).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Schneider and Justices Hedges and Nuchia.
Do not publish. Tex. R. App. P. 47.